 LINDA JO SHOECOMPANY179Linda Jo Shoe CompanyandRetail,Wholesale and DepartmentStore Union,AFL-CIO.Cases Nos. 16-CA-1272 and 16-CA-1293.September 30, 1960DECISION AND ORDEROn June 13, 1960, Trial Examiner Leo F. Lightner issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He found further that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint, and recommended dismissal of such allegations.Thereafter, the Respondent filed exceptions to the IntermediateReport.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Linda Jo ShoeCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Retail, Wholesale and Depart-ment Store Union, AFL-CIO, or any other labor organization of itsemployees, by discriminating in regard to the hire and tenure of theiremployment or any term or condition of employment.(b)Maintaining a rule broadly prohibiting its employees fromengaging in solicitation and other union activities on company premisesduring their nonworking time.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, to form'As no exceptions were filed to the Trial Examiner's findings that the Respondent didnot violate Section 8(a) (3) by discharging Opal Kays and Dave H.Kays, we adopt suchfindingspro forma.129 NLRB No. 22. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activity forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Christine Arterburn immediate and full reinstatementto her former or substantially equivalent position, without prejudiceto her seniority or other rights and privileges previously enjoyed.(b)Make whole Christine Arterburn for any loss of pay she mayhave suffered by reason of Respondent's discrimination against herin accordance with the recommendations set forth in the section of theIntermediate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze the amounts of backpay due andthe rights of employment under the terms of this Order.(d)Post at its plant in Gainesville, Texas, copies of the noticeattached hereto marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being signed by the Respondent's authorized representative, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatOpal and Dave Kays were discharged in violation of the Act, be, andit hereby is dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in, or activities on behalfof, Retail,Wholesale and Department Store Union, AFL-CIO,or any other labor organization, by discharging any of our em- LINDA JO SHOE COMPANY181ployees or in any other manner discriminatingagainst our em-ployees in regard to their hire or tenure of employment or anytermor conditionof employment.WE WILL NOT maintain any rule prohibiting employees fromengaging in solicitation and other union activities on companypremisesduring their nonworking time.WE WILL NOT in any other manner interfere with,restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist Retail, Whole-sale and Department Store Union, AFL -CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activitiesfor the purpose of collective bargaining or mutual aid or protec-tion, or to refrain from any and all such activities.WE WILL offer to Christine Arterburn immediate and full re-instatement to her former or substantially equivalent position,without prejudice to seniority or other rights and privileges pre-viously enjoyed, and will make her whole for any loss of salaryor pay sufferedas a resultof the discrimination against her.LINDA JO SHOE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding was heard before the duly designated Trial Examiner in Gaines-ville,Texas,on December 9, 10, and11, 1959, onthe complaints and amendmentsto the complaintsof theGeneral Counsel and answersof Linda Jo Shoe Company,herein called the Respondent.The issueslitigatedwere whetherRespondent violatedSection 8(a)(1) and(3) and Section 2(6) and(7) of the LaborManagementRelationsAct, 1947,as amended.The partieswaived oralargument,and briefsfiled by General Counseland Respondent have been carefully considered.Uponthe entirerecordin the case,and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation,maintaining its office and factory at Gaines-ville,Texas,and engaging in the business of manufacturing shoes, moccasins, andsandals.In the 12-month period preceding the issuance and service of the com-plaint in September 1959,Respondent purchased raw materials consisting prin-cipally of leather valued in excess of $50,000, of which more than$50,000 worthwas shipped in interstate commerce to its plant from points outside the State ofTexas.During the same period,Respondent sold products consisting principally ofshoes valued in excess of $50,000, of which more than$50,000 worth was shipped ininterstate commerce from its plant to points outside the State of Texas. I find thatRespondent is engaged in commerce within the meaning of the Act. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union,AFL-CIO,herein called theUnion,is a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and sequence of eventsThe primary issues to be resolved are whether the discharges of Opal Kays, onJuly 27, Christine Arterburn, on July 30, and Dave H. Kays, on September 19, 1959,were for the reason that they had joined and assisted the Union or engaged in otherconcerted activities for the purposes set forth in Section 7 of the Act, and whetherRespondent for the same reason has failed and refused to reinstate the employeesnamed to their former or substantially equivalent positions or employment.Also,whether the Respondent,through its president,Jack Silven,did on or about July 29,1959,make a speech to the employees during which he told them that anyone whopassed out cards in the factory or on the premises would be subject to immediatedismissal,if so, whether such act constituted interference,restraint,and coercionof Respondent's employees in derogation of Section 8(a) (1) of the Act.Respondentacknowledges the discharges on the dates alleged, asserts that said discharges werefor cause,and denies that any statement by Jack Silven contravened the proscrip-tions of the Act.Jack Silven,president of Respondent for the past 4 years, has been with the firmapproximately 101/2 years.He has been personally responsible for the executiveduties such as buying, selling, and supervising the production.During the first 5years of this period, Respondent's production was confined to moccasins,then theywent into production of sandals.Commencing 4 years ago,a lasted shoe wasproduced.Ninety-five percent of the products are sold in the retail range of $3 to$4 "popular price range of shoes."Ninety to ninety-five percent are ladies' footwear.The balance are a few children's shoes and occasionally a few men's specialty items,i.e.,moccasins and sandals.All of the production is in accordance with specifications provided by customers,'with the exception of 3 or 4 percent of the total production,which is comprised ofa shoe known as Jo Linda distributed to small dealers in the area.The moccasinproduction declined from a peak in 1953 to a low early in 1959, however, in May1959 there was a temporary increase in moccasin production which subsided in Julyand August of the same year.Respondent's offices are in the same building with the factory.The factory isdivided into two buildings and sandals are produced in the smaller or east building,lasted shoes and moccasins are produced in the west building.The west buildingisdivided into several departments,identified as the cutting room,the fitting room,the lasting room, and a small section now used for the production of moccasins.The finishing operations,with which we are here principally concerned, are donein the east building.Supervisory personnel include Jack Silven,president ofRespondent;Mr. Weinstein,general manager;Henry L. Curtis, superintendent of thefactory; and Elmer Ross, assistant to the superintendent and foreman of department50, the finishing department.2The supervisory status of Sam Pollard,MaurineCunningham, and Nelda Clark are set forth, as necessary, below.Silven estimated there were approximately 550 employees engaged in productionin July and August 1959.Respondent operated on a one-shift basis.Normal workhours were from 8 a.m to 12 noon and 1 to 5 p.m. Production was shut down duringthe noon hour and most employees living in the immediate area left the plant atlunch time.Silven testified that there were a substantial number of service peoplewho moved the work around,servicing the employees in such a way that the em-ployee could remain at his machine and production was kept moving at a fairlysteady pace.The Charging Party herein commenced an effort to organize Respondent's em-ployees sometime in July 1959.While background circumstances are obscure, a1 Silven enumerated these customers as International Shoe Company(the largest cus-tomer, representing a little over one-third of the total production), Sears Roebuck,Montgomery Ward, Shoe Corporation of America, General Shoe, and Karl's. The last Isthe only customer about whom there is further discussion belowIt Is a retail outlethaving some 285 stores,purchasing an estimated 15 percent of Respondent'sproductionin the last 2 years,estimated at between$600,000 and $750,000 worth of business a year.!'The other foremen were Identified as Max Hatman,cutting room;Harry Means,fitting room;and Mr. Thacker,lasting room LINDA JO SHOECOMPANY183meeting was held at the Curtwood Hotel, in Gainesville, on Saturday, July 18,1959.Present at this meeting were: Jim Pearce, International representative of theRetail,Wholesale and Department Store Union, AFL-CIO; Jake Stewart, identifiedas president of the Steelworkers Union at a local plant; Mr. and Mrs. WalterCannon, identified as former employees of the Respondent; Mr. and Mrs. DaveKays, identified as two of the dischargees herein; and Christine Arterburn, the thirddischargee herein.The meeting was for the purpose of arranging an organizingeffort at Respondent's factory.Union membership application cards were distributedto some of the dischargees herein.There was a further meeting the followingWednesday, July 22, at 7 p.m. at the Steelworkers hall, with the same people inattendance.In addition,Mr. Stringer, identified as the vice president of the Steel-workers, and Rufus Idell, an employee, attended.Purpose of the second meetingwas described by Arterburn as "we were getting in the cards, how many cards wehad gotten signed and seeing how everybody reacted to it, and things like that." Shehad invited other employees to attend.On August 25, 1959, the Charging Party filed a petition for election, Case No.16-RC-2587 (not published in NLRB volumes). Since the close of the hearingherein, the Board conducted an election and certified the results thereof on Feb-ruary 19, 1960. I have taken official notice of this action.A different union had attempted unsuccessfully in 1957 to organize the employeesof Respondent's plant. I have taken official notice of the Board's action in Case No.16-RC-2064.Charges filed in 1957 were either withdrawn or dismissed and Ihave excluded them from consideration in this record.B. Interference, restraint, and coercionThe complaint in Case No. 16-CA-1272 alleges that Respondent, through itspresident, Jack Silven, did on or about July 29, 1959, make a speech to the em-ployees during which he told them that anyone who passed out cards in the factoryor on the premises would be subject to immediate dismissal.Respondent denied thisallegation.General Counsel does not contend that anything stated by Silven in a speech inJuly, and another in August, constituted conduct in violation of the Act, exceptthe statement of this company rule.General Counsel asserts, in his brief, thatthis rule enunciated by the piesident was all inclusive, and included the prohibitionof legitimate union activity on the part of the employees.Edna Beaver, an employee of Respondent from February 1951 until she waslaid off in the latter part of August 1959, testified that the speech by Silven was inthe latter part of July.All factory employees were called to the meeting. Shequoted him as saying "that all employees were warned against company rules thatyou cannot solicit or distribute literature in the factory, and if caught doing so theywould be dismissed from the factory immediately."Admitting she could not recallall of the speech, she quoted Silven as saying-a group of people or the Union wastrying to get into the factory, they had tried 3 years before and failed, this was afree country, and "we could have our choice." She testified this was the only timeshe had ever heard the rule mentioned and she had never read the rule. I creditthis testimony.Dave Kays testified that Silven made a speech about 10 days after his wife wasfired (Opal Kays was discharged on July 27), and stated "that anyone seen passingout any kind of literature in the factory on the Linda Jo premises would be imme-diately discharged."He also quoted Silven as saying Hitler had tried to conquerthe world and the union people were trying to do the same.While it appears thiswitness was confused as to the time of Silven's first speech, July 1959, I credit histestimony as to the content set forth in the quotation above.Dave Kays identified a copy of the Company's rule as contained in a "notice"which had been posted on one of Respondent's bulletin boards, removed by him, andturned over to General Counsel (General Counsel's Exhibit No. 2).Bessie Beckner, an employee of Respondent from April 1952 until laid off aboutAugust 19, 1959, testified all employees were asked to attend the meeting at whichSilven spoke.She fixed the date as July 20. She quoted Silven as saying theemployees would get two paid holidays, that while profit sharing was supposed tobe in effect there were no profits, he talked about strikes up North and that "wewould not want anything like that," that there were some people outside who weretrying to organize and these people were former employees of his, that they weredischarged because they were not good enough to work in his facory, and he saidthat there was literature being passed out and anyone caught distributing literatureon the premises would be immediately discharged. She identified General Counsel'sExhibit No. 2 as a copy of a notice she had seen on the Respondent's bulletin board 184DECISIONS OF NATIONAL LABOR RELATIONS BOARD"either right after Mr.Silven made the talk to us-or the following week." I creditthis testimony.Silven acknowledged making a speech"during the last 2 or 3 days of July."Heexplained that several employees had come to him and written to him requestinghis opinion and advice as to what to do "with the fact that they were being sub-mitted during the last few days to an organizational drive by a union."He had allof the employees,including supervisory personnel, assemble.His version was,succinctly stated:"This is a free country-I did not intend to influence any freethinking person into the way he or she wished to vote-that I understood that therewas an organizational drive or a drive of some kind by a union inside the factory-'Iwas hoping,however,that they would continue to back me.'I finished the speechby mentioning the fact that there was a rule existing in the Company that no materialof any kind would be distributed on company premises or inside the factory duringworking hours subject to dismissal."He then testified that during a period of 10years several church organizations and local clubs had requested permission to comeinto the factory and distribute material and that the rule was to prevent a disruptionof production.He testified the same rule applied to everybody,be they union orotherwise.He made a further speech on August 13 or 14, the content of whichis not germane to the matter here considered,which contained a reference to Hitler,referred to by Dave Kays.Silven testified that while the rule went into effect "approximately either '51 or'52, it was only publicized when it was necessary to be publicized.We never hadmuch problem of that kind"He also acknowledged that it was possible that manyof the employees were unaware of the rule prior to his speech.Silven further testified"the only time I became aware of anything being passed inside the plant was 2 or 3days before the speech when employees came to me with a question." Silvenacknowledged that General Counsel'sExhibit No. 2 was one of several copies ofthe rule posted in July 1959.It reads:JULY 30, 1959.NOTICEAll employees are warned that it is against company rules to solicit ordistribute literature of any kind upon these premises.Any person so doingwill be subject to immediate dismisal.LINDA JO SHOE CO., INC.Concluding FindingsThat Silven made a speech to substantially all the employees thus appears undis-puted.That it was made approximately July 29 or 30 would appear quite probablefrom all of the evidence.Thatmanyof the employees were unaware of the an-nounced company rule prior to his speech,was acknowledged by Silven.Two important differences appear in the testimony.Edna Beaver testified thatSilven said that no one would be permitted to "solicit or distribute literature" inthe factory.On the other hand Kays, Beckner, and Silven testified respectivelyto "passing out any kind of literature," "anyone caught distributing literature," and"no material of any kind would be distributed."The "notice"advises it is againstcompany rules"to solicit or distribute literature of any kind upon these premises."Silven, having promulgated the rule, must be deemed to have been familiar withthe content of it, actual or potential,at the time of the speech.Itwould appearthat the testimony of Edna Beaver accurately describes the exact language used bySilven in stating the content of the rule.The injunction of Silven that "no materialof any kind would be distributed"may reasonably be said to encompass solicitationof membership cards.The evidence reflects the only activity in the plant, prior tohis speech, was solicitation of membership cards.I find accordingly.The second important distinction is that Silven claimed that the rule had applica-tion "during working hours"and that he so stated in his speech.No reference tothis qualification was made by any of the witnesses who testified on behalf of theGeneral Counsel, nor did counsel for Respondent seek to develop from thesewitnesses whether such a qualification was expressed.Itwould appear reasonableto conclude that in preparing the "notice"dated July 30, 1959,Silven intendedthat it should contain the rule in the form of his advice to the employees.The"notice" contains no qualification that soliciting or distribution of literature"duringworking hours"would subject the person so doing to immediate dismissal.Accord-ingly, and for the reasons stated,I find that Respondent did not limit the applicationof the rule to"during working hours" and Silven did not state such a limitation inhis speech to the employees. LINDA JO SHOE COMPANY185Respondent justifies the rule on the ground of "preventing disruption of produc-tion."The Board, inPeyton Packing Company, Inc.,49 NLRB 828 (affd. 142 F.2d 1009 (C.A. 5), cert. denied 323 U.S. 730), has held that the Act does notprevent an employer from making and enforcing reasonable rules governing theconduct of employees on company time.Working time is for work. It is thereforewithin the province of an employer to promulgate and enforce a rule prohibitingunion solicitation during working hours.Such a rule must be presumed to be validin the absence of evidence that it was adopted for a discriminatory purpose.The Board has, nevertheless, distinguished a restriction or rule which would restrictemployees against soliciting fellow workers, both during and outside working hours,to join in the common effort to establish a union in the plant.The employer had ineffect a rule forbidding any solicitation or distribution of handbills, etc., on companyproperty for any reason whatsoever, without the express approval of the assistantmanager.The Board found "as the rule applied to the employees own time" the no-solicitation rule was illegal.Johnston Lawnmower Corporation,107 NLRB 1086.Thereafter the same rule was the subject of an unfair labor practice proceeding andthe Board found respondent, by the adoption of such a rule, imposed too restrictive alimitation upon its employees, freedom of action and that the respondent violatedSection 8(a) (1) of the Act by maintaining a rule prohibiting solicitation on companyproperty during nonworking hours.Johnston Lawnmower Corporation,110 NLRB1955.See also footnote 4 thereof.Where, pursuant to a settlement agreement, a company posted a notice conformingto the instructions of a Board field examiner which provided there was to be nosoliciting during working hours, but the company advised employees there was tobe no union discussion on company property at any time, the Board found suchconduct constituted interference and restraint and thus a violation of Section 8(a)( I)of the Act.B. V. D. Company, Inc.,110 NLRB 1412.There appears no question here that the timing of this speech was after, andunquestionable as a result of, the organizational activity of the Union coming tothe attention of the Respondent. It is reasonable to infer that it was with thisfact in mind that the rule was announced.There is nothing in this record to indicatethat the rule had ever been published, posted, or disseminated in any other form tothe employees prior to this speech by Silven.The rule was not designed for the accomplishment of legitimate objectives (suchas prevention of disruption of production) but had as its purpose the deterrence andcircumvention of the employees' union organizational activities.Commercial Con-trols Corporation,118 NLRB 1344, 1345.I shall accordingly find that, as alleged in the complaint as amended, the speechby the president of the Respondent implied that anyone who passed out cards inthe factory or on the premises would be subject to immediate dismissal, that non-work time was included within the purview of the stated rule, that by reason of thelatter said conduct by the Respondent did constitute interference with, restraint, andcoercion of its employees in the exercise of the rights guaranteed them by Section 7of the Act, and that said conduct, accordingly, is an unfair labor practice withinthemeaning of Section 8(a)(1) of the Act.C. The discharge of Opal Kays1.The evidenceOpal Kays was first employed by the Respondent commencing July 7, 1953. It isundisputed that she was discharged July 27, 1959.Mrs. Kays was first employed as a vamplacer (placing lacings in moccasins) forapproximately 3 years.Due to lack of work she was then transferred to the jobof stapling tucks in Osan shoesShe was laid off from May 17 until October 1957because of lack of work. She was reemployed and worked in the sandal department,transferred to vamplacing for a short period in the summer of 1958, transferred topressing of sandals, laid off commencing August 1, 1958, by reason of an injury,returned to pressing, then assembling sandals, and then packing.About May 8,1959, she was again transferred to vamplacing.However, she was hospitalizedapproximately 8 workdays between May 8, 1959, and the date of her discharge.It appears undisputed that she was never criticized as to the quality of her work.Mrs. Kays signed a union membership card about July 19 or 20, 1959. She testi-fied that she gave out 16 union authorization cards at the plant on July 23, 1959.However, her testimony was that she gave 12 cards to I person and 2 each to 2 otherpeople, in other words the cards were distributed by her to only 3 people. I havenoted above that she attended the union meetings held on July 18 and 22. There is 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDno other evidence in this record of union activity by Mrs. Kays prior to the time ofher discharge.Mrs. Kays reported to work on Monday, July 27, 1959. She checked in, waitedher turn, obtained a box of shoes to lace, and laced one pair of shoes when NeldaClark, identified as a floorlady, told her that Mr. Ross, foreman, wanted to seeher.Mrs. Kays quoted Ross as saying, "Opal, Maurine is not here, you have hadmakeup pay, that's all of it."Maurine Cunningham was identified as the supervisorover the lacing department.Mrs. Kays asked Ross, "Do you mean I am fired."Ross answered, "Yes." She said, "I've had makeup pay but I didn't the week before."Dave Kays, husband of Opal Kays, also an alleged discriminatee herein, testified thatwhile he was at his "heeling" machine about 10:30 a.m. on July 29, 1959, ElmerRoss, foreman, came to his machine and told him he hoped "I wouldn't feel hardat him for Curtis firing my wife." Ross is then alleged to have said to Kays, "Theyare going to fire you, too, because you were seen going into that union hall theother night."Kays testified that he then told Ross that it did not make any differenceto him, that he had not tried to keep any secrets of anything about the Union, andthat he had passed out cards during the noon break, before work, and after workand passed out leaflets at the plant gate.He testified that he had passed out 12 to15 cards "in the month of July" and that he passed out the leaflets at the gate onJuly 27 after 5 o'clock in the evening.The passing out of the leaflets would thusclearly be after the time of the discharge of Opal Kays.Kays testified that he hada further conversation with Ross regarding the circumstances surrounding his wife'sdischarge on August 3, 1959.This conversation likewise took place at the machinewhere he worked.Kays acknowledged initiating the conversation, he related, "Itold him I had heard rumors, different things why she was fired, and I asked himwould he tell me, and he said, `Yes.'He said it was because he had seen her passingout cards "This terminated the conversation, Elmer Ross denied the allegedconversations.I do not credit this testimony of Dave Kays for reasons set forthmore fully below.It is undisputed that the vamplacing performed by Opal Kays was paid for on apiecework basis. It also appears undisputed that when a piecework operator failed toearn the equivalent of $1 per hour Respondent paid what is commonly known as"makeup" pay to bring the earnings up to the minimum wage requirement. Respond-ent contends the reason for the firing of Mrs. Kays was that she was drawing makeuppay as a vamplacer. In support thereof Respondent introduced the payroll recordshowing the number of hours worked in each week by Mrs. Kays and the amount ofmakeup pay paid to her, as follows:Week ending:Hours workedMakeup payMay 8,1959----------------------------------30$4.03May 15,1959----------------------------------468.25May 22, 1959---------------------------------387.04June12,1959--------------------------------21.252.72June19, 1959---------------------------------457.35June 26,1959---------------------------------29.755.71July 3, 1959----------------------------------25.252.25July 17,1959----------------------------------241.68July 24, 1959---------------------------------22.50.19The weeks missing were explained as vacation time and a period that Mrs. Kayswas in the hospital. In other words all the worktime from May 8 to July 24 isaccounted for.Silven testified that in July 1959, with Curtis, superintendent, andWeinstein,generalmanager, he planned to fix a maximum production for each of the itemsthey were manufacturing, that in order to keep on producing moccasins they wouldhave to produce them efficiently and at extremely low cost, and that they wouldhave to eliminate makeup pay as otherwise they could not stand the pressure ofcompetition.A reduction in the number of employees was also planned.He recitedthese events as occurring in the first 10 days of July.Respondent submitted un-contradicted evidence that moccasin production was substantially reduced in Julyand August from the number of pairs produced commencing in May 1959.3 Infurther support of its contention that the staff of vamplacers was reduced in July3 In the week of May 11-15 an average of 3,504 pairs per day were produced, in theweek of July 20-24, the week preceding Mrs flays' discharge, the average number ofpairs produced per day was 1,653 ; in the week of August 24-28, the week following thelayoff of some of the other witnesses, the total number of pairs produced in that weekwas 863 LINDA JO SHOE COMPANY187Respondent produced a list of the 46 persons so employed May 1, 1959. This groupwas reduced to 21 on July 27 and to 9 on August 28, 1959. Respondent produced aseparate list of the vamplacers employed on July 24, 1959, which reflects that OpalKays was the only vamplacer who drew makeup pay that week.Silven acknowledged that he was consulted in connection with the terminationofMrs. Kays and stated it to be his policy that no employee with over 3 months'experience would be fired unless he knew about it.He set forth his recognition ofthe cost of training of his employees as the reason for the related instruction. Silventestified that the only reason for the discharge of Mrs. Kays was the fact that shehad more makeup pay than any person discharged or separated after her.Silven denied any knowledge on his part, at the time of Mrs. Kays' termination,that she had attended any meetings at which the formation of a union had beendiscussed or considered, that she had gone to a union hall downtown, that she hadsigned a union card, or that she had passed out union cards or engaged in any otherunion activity.Elmer Ross is identified above as the assistant to Superintendent Curtis.He testi-fied that the sandal production dropped at a time they were increasing productionon moccasins and transferred Opal Kays to the latter work.He identified MaurineCunningham as his "forelady" who had moccasin lacing under her supervision.Healso testified that Opal Kays was terminated because she was the only vamplacerthat was on makeup pay at the time of her termination. Ross was inaccurate in histestimony that he did not discharge Opal Kays.42.FindingsThe complaint alleges that the discharge of Opal Kays on July 27, 1959, was forreasons proscribed by the Act.General Counsel, in his brief, urges that the dischargeshould be found to be a pretext.He urges that Opal Kays passed out approximately16 cards and literature prior to her discharge. It is clear from the dischargee's testi-mony that the 16 cards were passed to only 3 employees, there is nothing in thisrecord which would permit a finding that this activity came to the attention of theEmployer, except the testimony of Silven that some unidentified employees who hadbeen approached to join the Union had reported to him "during the last few days,"immediately preceding his speech, that they were being submitted during the lastfew days to an organizational drive by the Union.While it is true Sam Pollard testi-fied, "I think I seen Dave's girl and his wife (Opal Kays) passing out leaflets," andhe also testified, "I don't know if it was during July or not."Elmer Ross testifiedthat he saw Dave Kays passing out union leaflets in July 1959 and stated it couldhave been a little bit before his wife's discharge. In view of the testimony of DaveKays that he passed out leaflets on July 27 after 5 p.m., and in view of the absenceof any evidence of such activity by either Opal Kays or Dave Kays prior to her dis-charge, I find there is no evidence that either of these individuals passed out leafletsprior to said discharge.The speech by Silven and the posting of the notice treatedin the preceding section were subsequent to this discharge.General Counsel urges that at the time Opal Kays was transferred from staplingsandals to vamplacing she was told that the transfer was only until the sandal workpicked up again.He also urges, as the evidence indicates, that when work was slackthe Company split the work, resulting in employees working 221/2 hours a week,eliminating the need for a reduction in force.The Board and the courts have heldin numerous cases that it is not the function of the Trial Examiner, nor the Board, todetermine if a discharge is justified, rather the question is whether the discharge wasfor reasons proscribed by the Act or, otherwise stated, for reasons which constitutedconduct in derogation of the provisions of and rights guaranteed under the Act.The only evidence reflecting knowledge, on the part of the Respondent, of theunion activities of this dischargee is the testimony of Dave Kays relative to his twoconversations on July 29 and August 3, 1959, with Elmer Ross, which I have notcredited.Kays related that on the earlier date Ross advised him that Ross hopedKays would not feel hard at him for Curtis firing his wife.This record is void ofany showing of any personal relationship between Kays and Ross at any time, and4Ross testified he was going to talk to Opal Kays one evening but she had alreadyleft the building so it was the next morning when she was terminated. It appears un-disputed that she was terminated on Monday morning, July 27He testified that it wasMaurine Cunningham who told her she was terminatedThe parties stipulated thatMaurine Cunningham was on vacation on July 27He also testified that he did not talkto Opal Kays personally and that Maurine Cunningham "had a big makeup slip on her"It is obvious from the evidence that the last makeup slip was for 19 cents 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDRossdenied such a relationship existed.The testimony of Opal Kays unmistakablywas that it was Ross, not Curtis, who fired her. It is clear from Silven's admissionsthat Silven had approved the firing. Since Kays and his wife attended the unionmeeting together on the night of July 22, it must be assumed that Kays' testimonythat Ross told him he (Kays) had been seen going into the union hall implied thatMrs. Kays was likewise seen going into the union hall, and was discharged for thatreason.Kays would then have it believed that Ross, who first (July 29) ascribedthe firing to Curtis and to the attendance of Mrs. Kays at a meeting in the union hall,in answer to the further inquiry on August 3 ascribed the discharge to the fact thatshe had been seen by him (Ross) passing out union cards.Reserving further com-menton the demeanor and other testimony of the witness Kays for discussion below,I do not credit his testimony of these alleged conversations.I find the facts here distinguishable from the recent decision of the Board in whichit found a discriminatory discharge absent evidence of a policy of discharging em-ployees for failure to make production on piecework operations.Walton Manufac-turing Company,125 NLRB 485, and footnote 8 thereof.This record does notreflect that other employees with more makeup pay were retained.The abruptness of a discharge and its timing have been found to be persuasiveevidence as to motivation under circumstances distinguishable from those here con-sidered.N.L.R.B. v. Montgomery Ward & Co., Inc.,242 F. 2d 497, 502 (C.A. 2);N.L R.B. v. Southern Desk Company,246 F. 2d 53, 54 (C.A. 4).The circumstances here may well permit a suspicion as to Respondent's motivefor discharging Opal Kays. Suspicion, however, is not the substantial evidence ofprobative value requisite to support the finding of a violation of the Act, here sought.In view of the absence of competent evidence that Respondent had knowledge ofOpal Kays' union membership and activities and Respondent's testimony that she wasdischarged because she was the only vamplacer on makeup pay, I find that GeneralCounsel has not established by a preponderance of the evidence that she was dis-criminatorily discharged .5 I shall, accordingly, and for the reasons indicated, recom-mend a dismissal of this allegation of the complaint.b. The discharge of Christine Arterburn1.The evidenceChristine Arterbum was employed by Respondent commencing January 1955 and,discharged July 30, 1959.When she was first employed her job was rolling wedgesfor about 2 years. She then cemented shoes, roughed shoes, and did a number ofdifferent jobs.During the last 11/a years of her employment her job was cementingsoles.She described her job in the application of cement to a sole as being on whatis commonly termed a "hand feed" machine, as distinguished from an automaticmachine.This distinction becomes important hereafter since it is clear from therecord that the hand feed operation was used on what are known as "crepe" soleswhile an automatic machine was used on what are called "slab" soles. The "handfeed" machine had small rollers against which the sole was held while the cementcame out of a little nozzle, the operator being required to hand turn the sole in orderthat the cement was placed in sufficient quantity along the entire outer edge of thesole.The operation following hers was known as "spotting and pressing soles" whichincluded the application of cement to the upper portion of the shoe and placing it inthe machine so that it would press the upper portion against the sole and cause theadhesion.The responsibility of Arterburn was the placing of the cement on thesoles only.I have noted above that Arterbum was one of the three employees of the Respond-ent attending the union organizational meetings on July 18 and 22.Her testimonyisundisputed that she signed a union membership card about the middle of July1959, she was uncertain of the date, obviously it must have been not earlier thanthe meeting of July 18, insofar as this record is concerned. She also testified thatshe passed out some 15 or 20 union membership cards in the 2 or 3 weeks beforeshe was fired.Again, insofar as this record is concerned, this activity must have beenbetween July 18 and 30, since one purpose of the meeting of July 18 was gettingcards.Arterburn credibly testified that at 10:30 a.m. on July 30, 1959, Sam Pollardcame to her and said "he didn't want me to think bad of him because it wasn't anyof his doing, but Mr. Curtis found out I was working for the Union and he wasgoing to fire me." She made no response and they proceeded to the office of Super-b BowlingGreen Manufacturing Company,108 NLRB 1608. LINDA JO SHOE COMPANY183,intendent Curtis where Elmer Ross, foreman, was also present.Arterburn thenrelated that Curtis said "he thought he had taught all of the employeesa lessonwhen they fired most of the employees who were working for the Union at the lastelection and that we know that he didn't want a union down there and he didn'tintend to have union down there, and anybody seen working with these union menor going to the meetings or anything, they were going to be fired."Arterburn thenadvised Curtis that the union representatives had advised her that the laws of theUnited States said that employees had the right to have a union if they wanted one.To this Curtis replied that neither theunionrepresentatives nor the Governmentwas running the plant, that he was, and that she was fired.Itwas stipulated that Superintendent Curtis and Foreman Ross were supervisorsunder the Act.Ross left the employ of Respondent about 1 week prior to thehearing and at that time Sam Pollard replaced him as foreman.Respondent doesnot concede that Sam Pollard was a supervisor under the Act prior to that time.Since Arterburn quoted Pollard as her "foreman," I next examine the question ofthe supervisory status of Pollard.However, in view of the remarks of Superin-tendent Curtis, which I have found were made, a finding as to the status of Pollardis not decisive of the issue of discriminatory discharge.Arterburn testified that Pollard "told us all what to do and supervised us" forabout 2 years.She acknowledged that Pollard worked under Ross, but statedthat Pollard exercised more supervision over her than Ross.Prior to the lastweek of her employment Pollard had talked to the group a few times regardingpoor quality work, but always in a group.Arterburn stated there were three thatwere cementing soles at that time.When something went wrong with a sole onwhich she was working, or something went wrong the the machine, she would goto Pollard.This was piecework and as each lot was worked on it would be enteredon a worksheet.At the end of each day these worksheets were turned over toPollard who checked them for accuracy. Some times Pollard would assign them toother work.Mildred Dugan, Respondent's witness, worked on a slab sole machine,substantially next to that of Arterburn.Dugan testified that a lot of times SamPollard came by and corrected her on some work, maybe it did not have enoughcement on or not close enough to the edge, and he would tell her "watch yoursoles or these are too far from the edge or they have got skips in them or some-thing."Dugan also acknowledged that Pollard approved her work tickets. Pollardtestified that prior to becoming foreman he worked under Ross. Pollard describedhiswork as pushing racks, trying to keep the work flowing, and filling machineswith cement.His work "mostly was over in the sole department, bottoms," thiswas part of department 50. Pollard denied ever making any recommendations toRoss with respect to hiring, firing, or disciplining anyone and testified that it wasRoss or Curtis who decided if someone should be disciplined.Pollard testifiedthat he tried to keep production going, that he watched the operators so as not toletone get ahead of the other, and if one operator was slow "well I would tryto rush her up a little bit, tell her to speed up a little bit if she could," when theydid not speed up he would go to Ross and ask him what to do. Pollard acknowl-edged having signed a warning slip (Respondent's Exhibit No 16) in the placeindicated for a foreman's signature and he also acknowledged having filled out aportion of it.Pollard also acknowledged thatin a statementto a Board investi-gator,August 20, 1959, he stated that he was a foreman in department 50, havinghired and fired on his own without clearing with anyone.While acknowledgingthis last statement was his sworn statement Pollard testified that it was a falsestatement.Pollard also testified that when cementers did bad work that he wouldtell them to get it straightened out.Elmer Ross, foreman, described Pollard ashisassistant.Ross identifiedMaurine Cunningham as his forelady who hadmoccasin lacing under her supervision.Ross acknowledged that Pollard hadsupervisory duties, among them being responsibility for having warning slipssigned.Ross also testified that Sam Pollard was the foreman working under hissupervision who had responsibility for the work being done in department 50 withrelation to the putting of cement on soles. Superintendent Curtis testified Pollardattended quality control meetings held weekly. attended by foremen and super-visory personnel.The related evidence and other evidence in the record leaveno doubt that Sam Pollard was a supervisor within the meaning of the Act on July30, 1959, at the time of the discharge of Christine Arterburn. I find accordingly.2.Respondent'sexplanationof Arterburn's dischargeRespondent contends that the solereason forthe discharge of Christine Arterburnwas faulty work.Arterburn, whom I credit,deniedthat therewas any discussion 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDof specific work, or of the exhibits supplied by Respondent indicating faulty workon her part, at the time of her discharge. I deem it appropriate to set forthRespondent's contentions.This evidence, however, is conflicting and confusing.It is undisputed that the manufacturing process includes the labeling of shoesby lots called "Case No."This "Case No." appears inside the shoe when it isfinished.Each lot of material, i.e. (uppers, soles, etc.), was accompanied by a"tag" which indicated the "Case No.," the customer, the work to be done by thevarious operators in the plant, and on its reverse side it carries a listing of thevarious type of work being done, with a space after each item where the operatorwho performed the particular operation was to place his or her initial to indicatewho did the work. These "tags" were kept by the Respondent and they could atany future time determine who performed a particular operation on a particularshoe by checking the "Case No." in the shoe and then obtaining the correspondingtag (see Respondent's Exhibit No. 9).A second means of checking was the dailywork tickets (see Respondent's Exhibit No. 12) on which each operator wouldlist the date, clock number, her name, operation, each "Case No." on which sheworked that day, and the number of pairs of shoes in that "Case No."It is un-disputed that no two employees who did sole cementing worked on the same"Case No."Itappears that Christine Arterburn, during all times here considered, workedentirely on "crepe" soles and Mildred Dugan worked at all times on "slab" soles.A third operator, Louella Simms, likewise worked on "crepe" soles.Arterburntestified that 2 days before she was discharged she trained another girl, Jane Cole,to cement crepe soles, and this testimony was not disputed.Jack Silven, president, testified that it is common practice for a certain numberof shoes to be returned by reasons of defects.He does not concern himself withreturns unless they exceeded 11/2 percent of production.He testified that in Juneand July the returns indicated more shoes were coming back for one specific reason-the soles were coming off-and at the same time he received customer complaints.Respondent introduced a letter from the Shoe Corporation of America, datedJuly 15, 1959, which states that the soles were not properly attached.While someof these shoes, the letter states, were returned, this record contains no evidence astowhich of the three cementers was responsible.Silven testified about similartelephoned complaints from Karl's Shoe Stores, Ltd., and a threatened loss of thisaccount.Silven requested the customer to outline the complaint by letter so hecould show it to the supervisors, the letter is dated August 7, 1959, while the tele-phone call allegedly was in the week of July 20-25. Silven testified that shoesreturned from Karl's were received in his office on either July 29 or 30, 4 or 5days after the telephone call, and he identified Respondent's Exhibits Nos. 2, 5,and 6 as being included in that group. Silven testified that he then told Curtis thateither "the shoes would disappear or people would disappear that had responsibilityfor shoes such as these."Later the same morning Curtis brought to Silven's atten-tion a bundle of soles which had been produced by the same operator.Curtisadvised Silven that she was the "only one we had who was qualified to do crepesoles as well as she did, because nobody else had operated the crepe sole machineas consistently as she had and that she was an old operator." Silven then relatedthat he checked the record of the employee to ascertain if they had any problemwith the particular employee before.He ascertained that she had been warned byword of mouth; he first stated, then withdrew, an assertion that she had receivedwarning slips.He told Curtis that he would not allow any more work of this typeor by this employee to be produced in the factory. Silven denied any knowledgeof the activity of Arterburn on behalf of the Union. Silven described the companypolicy on warning slips as "that whenever a matter is big enough to be pointed tothe attention of the foremen and a meeting with the particular employee is neces-sary, a warning should be signed."He advised that there was no exact numberof warning slips because they do not attribute the same importance to a warningslip about 1 pair of shoes as they would to a warning slip about 200 pair of shoes.Henry L. Curtis, general superintendent of Respondent, supported the testimonyof Jack Silven and alleged they were getting a lot of shoes back in the summer of1959.He testified that 19 of every 20 pairs of shoes returned were "crepe soles."He acknowledged there were failures in seams and other defects but stated that alarge percent were soles coming off. It was his function to inspect returns andallow appropriate credits, in doing so he determined whether there was faultyworkmanship or faulty material.Curtis advised Elmer Ross, foreman, that hewanted a strict thorough examination made of the soles hourly, if he had operatorsthat he could not do anything with to let Curtis have them.Curtis quoted Silvenas advising him that Karl's had threatened to quit them, and quoted Silven as LINDA JO SHOE COMPANY191having said, "If we lose this account we have lost 50 percent of our business" (Sil-ven's testimony was that Karl's purchased approximately 15 percent of the totalproduction).Curtis had a check made to find out who did the soles involved, thenwalked up to the machines and examined the work and advised Ross, "These shoeswas done by Christine, and I want you to watch her work very closely, becausewe are going to lose that account."A few minutes later Pollard came in witha case of soles which Curtis examined and then took to Silven.Upon instructionsfrom Silven he called Christine in and discharged her, first having pointed out"skips" (places lacking cement or enough cement) and "narrow places" (placeswhere the cement was not as wide as required).He then had the bundle of soles(Respondent's Exhibit No. 23) taken by the warehouseman and locked up wherethey were kept until requested in connection with the instant hearing.Curtis deniedany knowledge of the activity of Arterburn relative to the Union, he denied that anyreference was made to the Union or union activity in his conversation with Arter-burn at the time of her discharge.Curtis stated that nothing was said at thattime except, "I was pointing out to her the defects of the cementing on these soles."It would thus appear undisputed, as contended by Arterburn, that she was not shownthe shoes allegedly returned by Karl's, which are in evidence, at the time of herdischarge.Curtis described returns of shoes as having been as low as 135 pairs a monthand then going up to as high as 2,000 pairs a month.He then stated the numberof returns as between 134 and 450 pairs a month, but did not know what the situ-ation was in July 1959.He estimated that 85 to 90 percent of the returns werecrepe and the remainder were slab soles.He was unable to testify as to the monthin which the peak of returns were reached and unable to estimate the number ofshoes returned between August 1958 and August 1959. Curtis acknowledged sendinga letter to the Texas Unemployment Commission on August 3, 1959, in which hestated there were about 2,000 pairs of shoes which had been returned in a periodof 12 months because of soles coming off.He acknowledged that Arterburn wasnot responsible for all of these complaints but claimed she was responsible for alarge percent of them.Curtis was unable to estimate the production of crepe soles in terms of pairs perday, week, or month, admitting that he might miss it as much as 1,000 pair a day,however, he then estimated the daily production as 5,000 or 6,000 of which 50percent would be crepe.Curtis acknowledged that a warning system was set up to be fair to operators "tokeep any foreman from firing an operator on the spur of the moment." The systemwas set up 2 or 3 years before the hearing.He testified that if they had a bad casenow and then it was something they expect, that if it happens a few times closeenough together they feel the individual should sign a warning slip. If it happensagain they have another warning slip signed.After the third or fourth one, thereis nothing ironclad about it, the supervisor talks it over with Curtis and they decideif the operator should be given another chance.There is no evidence here thatArterburn was ever given a warning slip, and she denied ever receiving one.Curtistestified he thought Arterburn had signed a warning slip, later he acknowledged thathe did not know whether she had signed a warning slip or not.Foreman Ross testified that in the summer of 1959 they were receiving returnshoes at the rate of 300 to 400 pairs a day and the majority were because the solescame loose from the uppers.He testified that Arterburn cemented both slab andcrepe soles.Ross testified that the number of returns never decreased much fromthe time he started until approximately when he left.He also testified that in the last3months he was there, September to December 1959, they were not receiving 50percent as many returns as they had been 6 months previously, he then admittedthat reduction in production might account for the decrease in the number ofreturns.Testifying that 75 percent of the returns were due to loose soles, he testifiedthat as between crepe soles and slab soles "we got more slab back."He admittedthat two of the cementers worked on crepe soles and only one on slab soles.Heidentified the other cementers as Louella Simms and Mildred Dugan .6Ross testifiedthat there were two machines for cementing slab soles and two machines for cement-ing crepe soles, he then testified that both Louella Simms and Mildred Duganworked 25 percent on slab soles and the other 75 percent on crepe soles.?Rossacknowledged that some of the returns were chargeable to each of the three op-erators.9 The record is corrected at page 314, line 24 ; page 315, line 18 ; and, page 316, line 17,to correctly reflect the name as Mildred Dugan not Mildred Doolin.7Mildred Dugan, Respondent's witness, testified she workedon slab soles. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoss testified that he selected the soles which are Respondent's Exhibit No. 23and told Pollard to take them into Curtis' office because there wascementall overthe edges and they had "skippers" on them.Ross admitted there was a warningsystem and he had been advised of it when he first went there by Mr. Curtis, heacknowledged there was laxity in the application of the rule.He was uncertainhow many warning slips a person received before discharge but thought it was three.Ross acknowledged that Curtis does not normally fire people under Ross' super-vision and he was unable to recall any other occasion when this happened, exceptthe discharge of Christine Arterburn.Pollard testified that Curtis showed Arterburn some of the shoes returned byKarl's at the time of her discharge, that Curtis showed her the soles which wereon a rack (Respondent's Exhibit No. 23), "told her that was the third time shehad been warned and that was all." Pollard then testified he was present about aweek before when Curtis had warned her that she was not cementing soles properlyand that she had to correct her work, that he was also present on earlier occasionswhen she was so warned, that it all related to cementing crepe soles.Pollarddenied there was any reference to the Union during the conversation between Curtisand Arterburn.Pollard first estimated the number of returns as 10 to 12 cases a day, 36 in a case(360 to 432).He then said not every day but once or twice a week during thesummer of 1959.He then admitted he would not know exactly how many returnsthere were.Pollard acknowledged that Arterburn had not signed warning slips, then testifiedthat they just were "not signing those slips then," obviously became confused, andadmitted they had been signing warning slips as far back as 1958.Pollard thentestified that Ross had told him to watch the work of Arterburn and if she did notstraighten out to take them in to Mr. Curtis.He then admitted that he did notdiscuss "these soles" with Ross but picked them up and took them directly to Curtis'office.8Mildred Dugan, another cementer, testified that immediately following Arterburn'svisit to Curtis' office Arterburn advised Dugan that she had been discharged for"bad soles."Dugan had been employed by Respondent for approximately 10 yearsand was cementing slab soles. She acknowledged talking to Arterburn on one or twooccasions in July about the UnionMrs. Dugan also testified that she had nottalked to anyone including Respondent's counsel and Silven about her testimony,prior to taking the stand.3.FindingsThe discharge of Arterburn on July 30, was immediately before or the day afterSilven's first speech to all the employees.That Silven was opposed to the employees'selection of union representation, as he had a right to be, may be implied fromthe excerpt he quoted, "I was hoping, however, that they would continue to back me."That he had knowledge of solicitation being conducted among employees, for unionmembership cards, is undisputed from his own testimony that employees wrote tohim and talked to him about this solicitation 2 or 3 days before his speech.Thissolicitationwas the cause of and reason for his speech and announcement of theno-solicitation no-distribution rule and the publication of the "notice" set forthabove.Only Christine Arterburn and Dave Kays were involved in this solicitationin substantial numbers. 15 to 20 and 12 to 15 cards, respectively. In spite of thedenials of Silven, Curtis, Ross, and Pollard. I find it reasonable to infer, under thecircumstances reflected by the evidence herein, that Respondent did know of theactivity of Arterburn in soliciting union membership cards from other employees inthe plant prior to her discharge.President Silven acknowledged no concern where returns of production were lessthan 1'/2 percent.There is no evidence herein as to the percent of Arterburn's workwhich was returned, or of the percent of total work returned.Respondent con-ceded that all three sole cementers had done faulty work.While Arterburn ob-viously worked on "crepe" soles, her foreman, Ross, testified most of the returnswere "slab" soles.Ross was confused as to which operators worked on crepe andslab soles,Dugan's testimony being she worked on slabsoles.The evidence isthat only one operator worked on slab soles.The most that can be said of the testimony relative to number of returns is that itdoes not constitute substantial evidence of probative value herein as the disparityis too great, i e., Pollard, 360 to 432 pairs a day or a week, Ross, 300 to 400 pairs a8 Pollard denied having any conversation with . ilven, any supervisor in the plant, orRespondent's attorney relative to his testimony, prior to testifying. LINDA JO SHOECOMPANY193day, Curtis, 134 to 450 pairs a month; also 2,000 pairs in a month, and in a year.One must assume such testimony was mere guesswork, not credible evidence.Respondent advances a concern over the loss of an account, Karl's, as theimmediate cause of the events which led to Arterburn's discharge. SuperintendentCurtis says he showed this faulty work to Foreman Ross and told Ross to watchArterburn.Curtinmakes no claim of exhibiting these shoes to Arterburn, atvariance with Pollard's assertion that Curtis did so.The inconsistencies of Respondent's witnesses even extends to the faulty shoes(Respondent's Exhibit No. 23), allegedly the immediate cause for the discharge.Pollard asserted he took them directly to Curtis, bypassing Ross.Ross claims hedirected Pollard to take them to Curtis.Superintendent Curtis and Foreman Ross testified to the use of a system ofwritten "warnings" before an employee is fired.None were certain Arterburn hadever been required to sign a "warning," Pollard admitted Arterburn had never signeda warning slip.The conflicts and contradictory testimony of Respondent's witnesses, some ofwhich has been set forth, Pollard's admission of giving a false statement underoath, the unbelievable assertions of Pollard and Dugan that no one had priorknowledge of their testimony, cause me to attach no credibility to the testimonyof said witnesses to the extent their account of the circumstances surrounding thedischarge of Arterburn varies from her account thereof.Arterburn, described by Curtis as the "only one we had who was qualified todo crepe soles as well as she did," was discharged summarily, without the customarywritten warning of inadequacy or incompetency.The timing was coincidental withSilven's speech announcing the no-solicitation rule and Arterburn's organizingactivity.9Foreman Ross customarily effected discharges of those under his super-vision, while here Superintendent Curtis must have attached sufficient importance tothis discharge to effect it personally. I am constrained, therefore, to find the circum-stances surrounding the discharge of Arterburn to have been those she enumerated.The preponderance of credible evidence clearly establishes that Arterburn wasdischarged for her union activity and not for incompetence. I so find.The existence of some justifiable ground for discharge or layoff is no defense ifitwas not the "moving cause."Wells, Incorporated v. N.L.R.B.,162 F. 2d 457, 460(C.A. 9). In view of the above facts, and inferences reasonably drawn therefrom,and upon the entire record as a whole, I believe and find that Respondent's purportedreason for discharging Arterburn was a pretext, and that the real reason and "movingcause" was the known union and concerted activity of said employee and saiddischarge constitutes discrimination with respect to her hire and tenure of employ-ment to discourage membership in the Union, and was violative of Section 8(a)(3)and (1) of the Act.E. The discharge of Dave Kays101.The evidenceDave Kays was first employed by the Respondent on March 17, 1954, and dis-charged on September 16, 1959.Respondent does not deny the discharge but claimsthat it was for cause.I have noted above that Dave Kays was one of the three dischargees herein whoattended the union meetings on July 18 and 22, held for the purpose of attemptingto organize the employees at Respondent's plant.Kays signed a union card aboutJuly 20, 1959, and testified that he passed out 12 or 15 cards to other employees inthe month of July.He also passed out leaflets outside the plant the day his wife wasdischarged, July 27, after 5 p.m., also after his discharge.Kays first worked as a floor boy for approximately 2 years, thereafter until thetime of his discharge he was employed as a heeler, a machine operation, securingsoles by driving nails through the shoe into the sole.Each "lot" of work was accompanied by a "tag," which I have described above(see Respondent's Exhibit No. 9).The "tag" specified the type of heel to be puton that particular lot.Kays acknowledged that on August 20, 1959, he and theother heeler,Mike Alterbaumer, put the wrong heel on five or six cases of shoes.This error was called to his attention by Superintendent Curtis who required bothoperators to sign a warning slip (Respondent's Exhibit No. 10).Kays acknowledged9 SeeBaltimore Steam.Packet Company,120 NLRB 1521;Archer Mil18,Inc,118NLRB 930;Southern Desk Company,116 NLRB 116310Page 19, line 22,and page 21, line 6, of the record of the transcript are correctedto read"Kays"rather than "Case "586439-61-vol 129-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had not read the "tag" or ticket.At the hearing Kays testified that cus-tomarily they are told when a new heel is coming through and on this occasion hewas not told.Kays identified the new heel as some leather top heels, thin heels.Kays and Alterbaumer then corrected the work,removing the incorrect heels.On September 4, 1959, Kays and Alterbaumer were again requird to sign a warningslip for having put the wrong heels on about 12 cases of shoes (Respondent's ExhibitNo. 11).Again Kays' reason for the error was "didn't read ticket."Kays, uponinquiry as to whether he originally did any of these heels, testified, "I didn't checkmy book." The 12 cases admittedly required correction.Superintendent Curtis admitted that when he discovered wrong heels on shoeshe did not check to see whose work it was but had the two heelers sign warning slipseach time he found poor work.He testified that if the employees do a bad case ofshoes now and then, it's something that is expected.He also testified the warningslips are destroyed if he finds out the individual was not responsible.He thenexplained that the faulty work is usually present during the discussion of it, andthe operator admits being responsible for it.On September 16, about 1:30 p.m., Kays was again called to Curtis' office and toldto sign a warning slip for having put the wrong heels on shoes.Kays, on his warningslip (Respondent's Exhibit No. 16), stated, "I didn't know what kind of heel thatwas."The "tag" called for "teardrop spectro" heels.The evidence is that wrongheels had been put on three cases. "Cases Nos." 95051, 95054, and 95055.Kaysadmitted he did not say anything at that time about not doing the work."Superintendent Curtis advised Kays he would talk to Silven.Curtis quoted Silvenas saying "Out of all the trouble that we have had with him in the past without allof these mistakes, I think we should replace him."At 2 p.m. Curtis called Kays to his office, Kays then advised Curtis that BobBurrows, a heel scour, had done some of the erroneous heeling. Burrows' operation,smoothing heels, followed Kays' heeling.Kays testified that when Burrows caughtup on his work, he would do heeling. Burrows advised Curtis he had put the wrongheels on "Cases Nos." 95051 and 95055 and listed that work on Kay's worksheet(Respondent's Exhibit No. 12), according to Kays.Kays contends only these two"Case Nos." were discussed.Curtis asserts three "Case Nos." were discussed, thethird being 95054, but was uncertain if Burrows had done two and Kays one or viceversa.Kays' worksheet (Respondent's Exhibit 12) lists "Case No. 95054 (20 pairs)as item 14, "Case No." 95055 as item 20 (20 pairs), and "Case No." 95051 as item21 (25 pairs).There are 44 items ("Case Nos.") listed as work done that day,prior to the 2 p.m. meeting, when Kays was discharged.I credit Curtis' testimony that three "Case Nos." involving "teardrop spectro" heelswere discussed.Kays did not deny that he did "Case No." 95054 on September 16,1959, that the "tag" called for a "teardrop spectro" heel, nor did he deny the workwas done incorrectly, the heel he used was a regular "oak top heel."Respondent presented evidence that Kays, prior to April 1958, failed to report towork on some unspecified Monday mornings and as a result was discharged in April.Superintendent Curtis sent for him and rehired him 2 or 3 days later.On December8, 1958, Kays signed a warning slip acknowledging a failure to report on Mondaymorning on five occasions.Respondent denied knowledge of any union activity by Kays prior to his discharge.I have set forth above Silven's admission that inquiries by employees who had beensolicited for union membership came to his attention prior to his July speech.Healso admitted knowledge that literature was passed out, outside the plant, and wasuncertain if his knowledge was obtained before or after his speech. SuperintendentCurtis acknowledged that employees sought his advice on whether they should jointhe Union, but he was uncertain as to the time.He denied ever talking to Silvenabout the Union but stated he (Curtis) was certain Silven knew of the organiza-tional drive "the same as I did." I do not credit Respondent's denials of knowledgeof the union activities of Kays prior to his discharge. It appears that Kays didsolicit 10 or 12 membership cards in July, and did pass out literature on July 27.Itmay reasonably be inferred these activities came to the attention and knowledge ofthe Respondent prior to the discharge. I so find.12211 do not credit Kays' testimony that Alterbaumeralso signeda warningslip at thistime.EvenassumingAlterbaumersigned a warningslip thereisno evidenceto reflectfaulty work on his part on September 16.121 have, nevertheless, not credited Kays' testimony of alleged conversationswith Rosson July 29 and August3, for reasons stated above. LINDA JO SHOE COMPANY1952.FindingsGeneral Counsel urges that previous to August 20, 1959, whenever the companybegan using a new type heel, they always told Kays and the other operators severaldays beforehand to be on the lookout for that type of heel, that it would be comingthrough in a few days, that the failure to do this resulted in Kays' applying thewrong heels on August 20 and September 4. This is the testimony and contentionof Dave Kays, whose testimony, in large measure, I have not credited being mindfulof his demeanor, the evasions and inconsistencies therein.Kays acknowledged thatwhen he wanted to know something he would ask Sam Pollard.Kays testified thatwhen they were out of regular heels he would ask Pollard about a substitution.Ad-mitting the "tag" accompanying each "lot" of shoes specified the heel to be used,Kays admitted, "I forgot to read the ticket" on both the August 20 and September4 errors.General Counsel contends there was disparate treatment between Kays on the onehand and Alterbaumer and Burrows on the other.He asserts Respondent punishedonly the union adherent. It is clear from the evidence that Burrows signed only twowarning slips.There is no credible evidence that Alterbaumer did negligent work onSeptember 16, or that he signeda warningthat day.Curtis' credited testimony refersto only three cases of heels incorrectly done on that date. I find no disparate treat-ment under these circumstances.It is also suggested that Respondent embarked upon a campaign of watching Kays'work closely and creating situations to cause these errors, that the discharge accord-ingly was a mere pretext. The errors were clearly the result of Kays' failure to readthe instructions on the ticket and application of the wrong heels.There were threewarnings in less than 1 month. To hold this discharge a pretext under all the cir-cumstances presented here, would be to engage in suspicion, unsupported by therequisite substantial evidence.13 I find accordingly.In a similar situation, the Board found a discharge not discriminatory where therewas evidence of an employee's inefficiency or negligence, the employee had beenwarned about his work before discharge (also three warnings in a 4-week period),and failed to heed the warnings.Edwin S. Rouch, et al., d/b/a Rouch's Sawmill,Ltd,94 NLRB 298. Therein the Board said: "Although the matter is not free fromdoubt, we are not convinced, on the record as a whole, that the Respondent wasmotivated by antiunionanimus."Similar to the Board in theRouch's Sawmillcase, I find, that while the matter isnot free from doubt, the record does not contain the preponderance of substantialevidence essential to establish Respondent was discriminatorily motivated in effec-tingKays'discharge.Accordingly,for the reasons indicated,I shall recommend a dismissal of the com-plaint in Case No. 16-CA-1293.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with Respondent's operations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, and commerce among the severalStates, and such of them as have been found to constitute unfair labor practices, tendto lead to labor disputes obstructing commerce and the free flow of commerce.V.THE REMEDYAlthough I have recommended dismissal of the complaint in Case No. 16-CA-1293and dismissal of those portions of the complaint in Case No. 16-CA-1272 allegingthat the discharge of Opal Kays constituted a violation of Section 8(a) (3) and (1), Ihave found that Respondent has engaged in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act, I shall recommend that it cease and desist>a InN.L.R.B. v. Whiten Machine Works,204 F. 2d 883 (C A. 1), the court stated theprinciple of law applicable here : "In order to supply a basis for inferring discriminationit is necessary to show that one reason for the discharge is that the employee was engag-ing in protected activity. It need not be the only reason, but it is sufficient if it is asubstantial or motivating reason, despite the fact that other reasons may exist. Althoughthe discharge of an inefficient or insubordinate union member or organizer is lawful, itmay become discriminatory if other circumstances reasonably indicate that the unionactivityweighed more heavily in the decision to fire him than did dissatisfaction withhis performance." 196DECISIONSOF NATIONALLABOR RELATIONS BOARDtherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.It having been found that the promulgation and announcement of Respondent'splant rule interferes with, restrains, and coerces employees, I recommend that Re-spondent be ordered to discontinue maintaining a rule broadly forbidding itsemployees from engaging in solicitation and other union activities on companypremises during their nonworking time.14Respondent having discharged Christine Arterburn because of her union activity,I recommend that t.ie Respondent offer her immediate and full reinstatement to herformer or substantially equivalent position without prejudice to her seniority andother rights and privileges, and make her whole for any loss of pay she may havesuffered by reason of Respondent's discrimination against her by a payment to her ofa sum of money equal to that which she normally would have earned as wages fromthe date of her discharge, July 30, 1959, to the date when, pursuant to the recom-mendations herein contained, Respondent shall offer her reinstatement, less her netearnings during said period.Said backpay shall be computed on a quarterly basisin the manner established by the Board in F.W. Woolworth Company,90 NLRB 289.It is also recommended that the Respondent be ordered to make available to theBoard, upon request, payroll and other records to facilitate the checking of theamount of earnings due.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employees by Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS of LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Retail,Wholesale and Department Store Union, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By promulgating and announcing its rule prohibiting solicitation and otherunion activities on company premises during nonworking time, under penalty of dis-missal,Respondent has interfered with, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act, and has thereby engaged in andisengaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.4.By discriminating with respect to the hire and tenure of employment of Chris-tineArterburn, thereby discouraging the free exercise of the rights guaranteed bySection 7 of the Act and discouraging membership in and activities for the above-named labor organization, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and (1) of the Act.5.By its discharge of Opal Kays on July 27, 1959, and Dave Kays on September16, 1959, Respondent did not engage in unfair labor practices within the meaning ofSection 8(a) (3) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]14NationalSteel & ShipbuildingCorporation,126 NLRB 900.Gibbs Automatic Division,Pierce Industries,Inc.andInter-national Union United Automobile,Aircraft&AgriculturalImplement Workers of America,UAW-AFL-CIO.Case No.25-CA-1083 (formerly Case No. 35-CA-1083).September 30,1960DECISION AND ORDEROn February 29, 1960, Trial Examiner Phil Saunders issued hisIntermediate Report in the above-entitled proceeding, finding that the129 NLRB No. 23.